Citation Nr: 0724406	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-27 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946, including naval service in World War II.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington, DC in 
August 2005.  

The Board notes that the title page of he August 2005 remand 
listed a private attorney as the veteran's representative.  
In a November 2006 letter, the RO reminded the veteran of a 
March 2005 telephone call when he and his attorney were 
informed that he must submit the proper authorization form if 
he desired to be represented by a private attorney.  The RO 
went on to inform the veteran that since the proper 
authorization had not been received it would assume that he 
no longer desired to be represented by the private attorney.  
The veteran has not replied to this letter.  Accordingly, the 
Board finds that the veteran is currently unrepresented in 
this appeal.  


FINDING OF FACT

The medical evidence does not demonstrate that a service-
connected disability renders the veteran unable to secure or 
follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b) 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
August 2002, prior to the initial adjudication of his claim 
in the September 2002 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the August 2002 letter 
stated:  "VA is required to make reasonable efforts to help 
you obtain records relevant to your claim, and to notify you 
when we are unsuccessful in obtaining these records.  
Although you are ultimately responsible for giving us the 
information or evidence to support your claim, we will do our 
best to help you obtain this evidence."  The letter went on 
to state: "We will try to help you get such things as 
medical records, employment records, or records from other 
Federal agencies.  You must give us enough information about 
these records so that we can request them from the person or 
agency who has them.  It's still your responsibility to make 
sure these records are received by us."  This satisfies the 
regulation, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his claim, 
not merely that requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream effective 
date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and a 
report of VA examination.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a) (2006).  All veterans who are shown to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321 (2006).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Analysis

The veteran has only one compensable service-connected 
disability - bilateral hearing loss, evaluated as 10 percent 
disabling.  Service connection is also in effect for inguinal 
hernia and residuals of a right ear injury; however, both 
disabilities are rated as noncompensably disabling.  Thus, 
the veteran fails to meet the schedular criteria for 
consideration of TDIU.  See 38 C.F.R. § 4.16(a) (2006) [if 
there are two or more service-connected disabilities, one 
must be rated 40 percent or more].  

If the veteran fails to meet the statutory requirements, a 
total rating may be granted on an extraschedular basis if it 
is found that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  After 
reviewing the record, and for reasons discussed immediately 
below, the Board finds that the evidence does not demonstrate 
that the veteran's service-connected disabilities are is of 
such severity as to render him unable to secure or follow 
substantially gainful employment.

According to his TDIU claim (VA Form 21-8940), the veteran 
lasted worked full-time in "1987" and became too disabled to 
work "off & on from 1945 thru present."  He reported that 
his last job was as a "judge."

The veteran underwent a VA audiological examination in 
December 2006, in part for the specific purpose of 
determining whether his service-connected disabilities 
affected his ability to be employed.  The VA examiner noted 
that the veteran provided "unreliable responses" and 
"exaggerated [his] listening maneuvers" with the 
"excessive use of 'huh.'"  Audiometric evaluation revealed 
that the veteran's threshold responses did not pass validity 
testing.  The examiner counseled the veteran regarding his 
test inconsistencies; however, they persisted on re-test.  
The examiner concluded that the veteran was unable to follow 
test instructions and that his threshold values were not a 
valid reliable indicator of his best hearing abilities.  As 
such, threshold averages for rating could not be determined 
and a diagnosis could not be made until the veteran correctly 
followed test instructions.  In a March 2007 addendum, the VA 
examiner stated that because the December 2006 VA examination 
produced no valid test results, no judgment could be offered 
about the impact of the veteran's hearing loss on any 
employability.  

As a consequence of the veteran's failure to cooperate, the 
Board is left with a record that provides no reasonable basis 
upon which to grant his TDIU claim.  That is, there is no 
medical evidence suggesting that he is unemployable due to 
his service-connected disabilities.  

The burden lies on the veteran to cooperate with VA.  While 
VA has a statutory duty to assist the veteran in developing 
evidence pertinent to a claim, the veteran also has a duty to 
assist and cooperate with VA in developing evidence; the duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  In another case, the Court noted that 
in remanding the case to the Board for an examination, the 
veteran was "expected to cooperate in the efforts to 
adjudicate" the veteran's claim for benefits.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 181 (2005).  It then added, 
"Their failure to do so would subject them to the risk of an 
adverse adjudication based on an incomplete and 
underdeveloped record."  Id.

Here, the veteran did not cooperate with VA's efforts to 
develop his claim.  His failure to provide accurate threshold 
averages during the December 2006 VA examination prevented 
the VA examiner from providing an opinion as to whether his 
service-connected hearing loss affected his employability.  
As such, the record is void of any competent medical evidence 
addressing the issue of unemployability.  The Board 
acknowledges the veteran's statements and testimony in this 
matter.  However, it well established that as a lay person 
without medical training the veteran is not competent to 
comment on medical matters, such as whether he is 
unemployable due to his service-connected disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, in the absence of any evidence indicating that the 
veteran is unemployable due to a service-connected 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
TDIU.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to TDIU is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


